                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JUAN GONZALEZ MARTINEZ,

                   Petitioner,                            8:20CV372

      vs.
                                              MEMORANDUM AND ORDER
STATE OF NEBRASKA,

                   Respondent.


       This matter is before the court on Petitioner Juan Gonzalez Martinez’s
Amended Petition for Writ of Habeas Corpus (filing 14) brought pursuant to 28
U.S.C. § 2254 and correspondence which the court construes as a motion for the
appointment of counsel (filing 15). Petitioner originally filed a habeas petition
(filing 1) using the Form AO 241, Petition for Writ of Habeas Corpus by a Person
in State Custody, which was largely blank and which the court deemed
insufficient. (Filing 11.) The court directed Petitioner to amend his petition to
allege the grounds upon which he challenged his conviction. In doing so, the court
acknowledged that Petitioner did not speak or write English well but encouraged
him to seek assistance from his caseworker or a legal aide or inmate that spoke
both Spanish and English in filing his amended petition.

       As with his original petition, Petitioner’s amended petition (filing 14) is a
mostly blank Form AO 241 which identifies the judgment he challenges but not the
grounds on which he seeks habeas relief. Based on the court’s review of the
amended petition and Petitioner’s various letters submitted to the court (see, e.g.,
filings 13 & 16), Petitioner is a Spanish speaker who is unable to complete the
Form AO 241 habeas petition on his own due to a language barrier that cannot be
addressed at the institution where he is confined. Accordingly,
       IT IS ORDERED that:

      1.     The Federal Public Defender is appointed to represent Petitioner
pursuant to 18 U.S.C. § 3006A(a)(2)(B).1

       2.     The Federal Public Defender shall:
              a.     Enter an appearance on Petitioner’s behalf and
              b.     If appropriate, file an amended habeas petition within 30 days
       of the date of this order.

      3.   Petitioner’s correspondence, construed as a motion for the
appointment of counsel (filing 15), is granted consistent with this Memorandum
and Order.

     4.     The clerk of the court is directed to send a copy of this Memorandum
and Order to the Federal Public Defender, David R. Stickman.

       5.    The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: June 28, 2021: check for amended
petition.

       Dated this 28th day of May, 2021.

                                                 BY THE COURT:


                                                 Richard G. Kopf
                                                 Senior United States District Judge




       1
         Section 3006A(a)(2)(B) provides: “Whenever . . . the court determines that the
interests of justice so require, representation may be provided for any financially eligible
person who— . . . is seeking relief under section 2241, 2254, or 2255 of title 28.”
                                             2
